ITEMID: 001-83100
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: SINKOVIC v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Corneliu Bîrsan;David Thór Björgvinsson
TEXT: The applicant, Mr Giuliano Sinkovič, is a Slovenian national who was born in 1949 and lives in Piran. He was represented before the Court by Mr E. Dokič, a lawyer practising in Piran.
In 1992 a company, HIT, published in a local newspaper an invitation to submit proposals for the name of a new casino. A reward of 100,000 Slovenian tolars (approximately 415 euros) was promised to the person whose proposal was chosen.
The applicant sent a list of 107 proposals in the prescribed period.
On 21 August 1992 HIT informed the applicant about the two chosen proposals, neither of which had been picked out of the applicant’s list.
It appears that the name that the new casino was finally given was not one of the chosen ones, but one from the applicant’s list.
Therefore, in 1994 the applicant, relying on the provisions of the Copyright and Related Rights Act (Zakon o avtorski in sorodnih pravicah), requested the Ljubljana District Court to disallow further use of the casino’s name and to order HIT to remove all visible signs containing it. The company would have been exempted from this obligation if it had paid the applicant the amount of 20,000,000 Slovenian tolars (approximately 83,330 euros).
On 25 September 2000 the court rejected the applicant’s claim. It held that the term from the applicant’s list, finally used to name the casino, did not constitute the work of an author and was therefore not protected by copyright. It concluded that the applicant could have claimed the promised reward (see above), but had failed to do so.
On an unspecified date the applicant appealed to the Ljubljana Higher Court (Višje sodišče v Ljubljani).
On 20 December 2000 the court dismissed the applicant’s appeal.
On 22 March 2001 the applicant, not represented by a lawyer, lodged a constitutional appeal.
On 18 December 2002 the Constitutional Court (Ustavno sodišče) dismissed the applicant’s appeal. The applicant did not indicate the date on which this decision was served on him.
The applicant dated his first letter to the Court 23 June 2003. The applicant posted it, as a registered letter, at 7.05 p.m. on 24 June 2003 at the post office in Piran.
On 27 July 2004 the applicant lodged a duly completed application form, nearly a year after receiving the Court’s letter advising him to do so.
Section 25 - Just satisfaction for damage sustained prior to implementation of this Act
“(1) In cases where a violation of the right to a trial without undue delay has already ceased and the party had filed a claim for just satisfaction with the international court before the date of implementation of this Act, the State Attorney’s Office shall offer the party a settlement on the amount of just satisfaction within four months after the date of receipt of the case referred by the international court for the settlement procedure. The party shall submit a settlement proposal to the State Attorney’s Office within two months of the date of receipt of the proposal of the State Attorney’s Office. The State Attorney’s Office shall decide on the proposal as soon as possible and within a period of four months at the latest. ...
...”
